Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment 

The applicant’s amendment received December 24, 2020 involving replacement drawing sheets is acknowledged. The amendment overcomes the rejection under 35 U.S.C. 112(a) and (b), as well as the drawing objections.

In a telephone interview with inventor Nancy C. Putt on February 10, 2021, the following amendments to the specification were agreed upon. 

Amendments – Specification

(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (MPEP 1503.01 (II)) 
 
Specifically, the article is referred to as “product” in the description of Figure 1 rather than by its title.
The Figure 1 is described as a “front extended view” and Figure 2 is described as a “front collapsed view”. For greater specificity, as well as consistency with the format of the other figure descriptions, the examiner recommends the format “…front view thereof, in a collapsed configuration.” 
As multiple distinct configurations are shown for the article, the figure descriptions for Figures 3 – 7 should also describe whether they are being shown in an extended or collapsed condition. Figure 
Figures 1 and 2 are described as “front views”, however Figure 3, which presumably shows the opposite side of the article as shown in Figures 1 and 2, the view is described as an “underside” view. For consistency, and to make it clear that this view is in fact an opposite view to what is shown in Figures 1 and 2, it is recommended that the view instead be described as a “rear” or “back” view.
 
Therefore for clarity and consistency, the figure descriptions have been amended to read:
 
--FIG. 1 is a front view of a Personal Hygiene Wipe, showing my new design, shown in a fully extended configuration;
FIG. 2 is a second front view thereof, shown in a collapsed configuration;
FIG. 3 is a rear view thereof, shown in a collapsed configuration;
FIG. 4 is a top view thereof;
FIG. 5 is a bottom view thereof; 
FIG. 6 is a perspective thereof, shown in a partially extended configuration; and
FIG. 7 is a side view thereof, shown in a collapsed configuration.--

(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (MPEP § 1503.01 (II)). Therefore, the below statement has been canceled:
 
[[ This is a Personal Hygiene Wipe that is use to wipe you butt. You put toilet paper on the end of it and put it between your legs then you wipe yourself. This is a collapsible, so you can put it into you pocket and carry it around with you. ]]

Conclusion
The application is found in condition for allowance.



Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. A. Grabenstetter/Examiner, Art Unit 2922